                                                                                          Case 2:19-cv-00166-WBS-KJN Document 20 Filed 04/15/20 Page 1 of 2


                                                                                    1 Joshua Konecky, SBN 182897
                                                                                      Leslie H. Joyner, SBN 262705
                                                                                    2 Nathan B. Piller, SBN 300569
                                                                                      SCHNEIDER WALLACE
                                                                                    3 COTTRELL KONECKY LLP
                                                                                      2000 Powell Street, Suite 1400
                                                                                    4 Emeryville, CA 94608
                                                                                      Telephone: (415) 421-7100
                                                                                    5 Facsimile: (415) 421-7105
                                                                                      jkonecky@schneiderwallace.com
                                                                                    6 ljoyner@schneiderwallace.com

                                                                                    7 Attorneys for Plaintiffs

                                                                                    8
                                                                                      Mara D. Curtis (SBN 268869)
                                                                                    9 mcurtis@reedsmith.com
                                                                                      Michael R. Kleinmann (SBN 293741)
                                                                                   10 mkleinmann@reedsmith.com
                                                                                      Brittany M, Hernandez (SBN 299044)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 mcurtis@reedsmith.com
                                                                                      REED SMITH LLP
                                                                                   12 355 South Grand Avenue
                                                                                      Suite 2800
REED SMITH LLP




                                                                                   13 Telephone: +1 213 457 8000
                                                                                      Facsimile: + 1 213 457 8080
                                                                                   14
                                                                                      Attorneys for Defendants
                                                                                   15 RYDER LAST MILE, INC. (f/k/a MXD
                                                                                      GROUP, INC.) and RYDER SYSTEM, INC.
                                                                                   16

                                                                                   17                              UNITED STATES DISTRICT COURT

                                                                                   18                            EASTERN DISTRICT OF CALIFORNIA

                                                                                   19 JOSEPH KIMBO, an individual; on behalf of      Case No. 2:19-CV-00166-WBS-KJN
                                                                                      himself and all others similarly situated,
                                                                                   20                                                ORDER FOR CONTINUANCE OF
                                                                                                             Plaintiffs,             PRETRIAL SCHEDULING CONFERENCE
                                                                                   21

                                                                                   22         vs.

                                                                                   23 MXD GROUP, INC., a California corporation;
                                                                                      RYDER SYSTEM, INC., a Florida Corporation;
                                                                                   24 and DOES 1 through 10, inclusive,

                                                                                   25
                                                                                                             Defendants.
                                                                                   26
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN            –1–      ORDER FOR CONTINUANCE OF
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC.                          PRETRIAL SCHEDULING
                                                                                                                                                         CONFERENCE
                                                                                            Case 2:19-cv-00166-WBS-KJN Document 20 Filed 04/15/20 Page 2 of 2


                                                                                    1            Having considered the Joint Status Report filed by the parties on April 13, 2020 [Dkt. No.

                                                                                    2 19] and for good cause appearing:

                                                                                    3            IT IS FURTHER ORDERED THAT the Scheduling Conference currently set for April 27,

                                                                                    4 2020 is continued until June 22, 2020 at 1:30 p.m., and will be taken off calendar upon the filing of

                                                                                    5 a motion for preliminary approval of the class action settlement. A further joint status report shall be

                                                                                    6 filed no later than June 8, 2020 if the motion has not been filed by that date.

                                                                                    7            IT IS FURTHER ORDERED THAT this action shall be stayed in all respects until the

                                                                                    8 scheduling conference, or the hearing on the anticipated motion for preliminary approval, whichever

                                                                                    9 is earlier.

                                                                                   10            IT IS SO ORDERED.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Dated: April 14, 2020

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        STIPULATED AS TO FORM:
                                                                                   15

                                                                                   16
                                                                                        DATED: April 14, 2020                                  SCHNEIDER WALLACE COTTRELL
                                                                                   17                                                          KONECKY LLP
                                                                                   18

                                                                                   19                                                          By: /s/ Joshua Konecky1
                                                                                                                                               Joshua Konecky
                                                                                   20                                                          Attorneys for Plaintiffs

                                                                                   21
                                                                                        DATED: April 14, 2020                                  REED SMITH LLP
                                                                                   22

                                                                                   23                                                          By: /s/ Mara D. Curtis
                                                                                                                                               Mara D. Curtis
                                                                                   24                                                          Attorneys for Ryder Last Mile Inc. (formerly known as
                                                                                   25                                                          MXD Group Inc.) and Ryder System, Inc.

                                                                                   26   1
                                                                                         Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories listed, and on whose behalf the filing is
                                                                                        submitted, concur in the filing’s content and have authorized the filing.
                                                                                   27

                                                                                   28
                                                                                        Case No.: 2:19-CV-00166-WBS-KJN                             – 2–             ORDER FOR CONTINUANCE OF
                                                                                        JOSEPH KIMBO v. MXD GROUP, INC                                                    PRETRIAL SCHEDULING
                                                                                                                                                                                  CONFERENCE
